United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE ARMY, PUEBLO
CHEMICAL DEPOT, Pueblo, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0596
Issued: August 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 22, 2019 appellant filed a timely appeal from a September 10, 2018 merit
decision and a January 3, 2019 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 3, 2019 decision, OWCP received additional evidence. Appellant
also submitted new evidence accompanying her request for appeal to the Board. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an injury in
the performance of duty as alleged; and (2) whether OWCP properly denied appellant’s request
for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 9, 2018 appellant, then a 52-year-old security guard, filed a traumatic injury claim
(Form CA-1) alleging that on May 8, 2018 she sustained a right knee condition performing lunges
at the employing establishment’s gymnasium while in the performance of duty. The employing
establishment acknowledged that the claimed injury occurred during appellant’s scheduled work
shift from 7:00 p.m. to 7:00 a.m.
In support of her claim, appellant submitted medical reports dated from May 9 to July 10,
2018 from Dr. Daniel Olson, an occupational medicine specialist, who noted appellant’s account
of feeling her knee crack while performing lunges on May 8, 2018. She also submitted a May 23,
2018 right knee magnetic resonance imagining (MRI) scan and physical therapy treatment notes.
In a development letter dated August 7, 2018, OWCP informed appellant that the evidence
submitted was insufficient to establish that the claimed May 8, 2018 employment incident
occurred as alleged or that she had been injured within the performance of duty. It notified her of
the type of additional factual and medical evidence needed to establish her traumatic injury claim.
OWCP attached a questionnaire for appellant’s completion. It afforded her 30 days to provide the
necessary information.
In response, appellant submitted additional physical therapy treatment notes and copies of
medical documents previously of record.
By decision dated September 10, 2018, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the May 8, 2018 incident
occurred as alleged. As appellant had not established the factual element of her claim, it found
that she had not met the requirements for establishing an injury as defined by FECA.
On December 4, 2018 appellant requested reconsideration. In a November 27, 2018
statement, she contended that she had been “injured at work on May 8, 2018” and had immediately
completed a Form CA-1 online. In support of her claim, appellant provided copies of medical
evidence previously of record as well as additional physical therapy notes.
By decision dated January 3, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), finding that the medical reports, imaging
studies, and physical therapy treatment notes were irrelevant to the underlying factual issue in the
claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
2

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.8
An employee has the burden of establishing the occurrence of an injury at the time, place,
and in the manner alleged, by a preponderance of the reliable, probative, and substantial evidence.
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that an
employee sustained an injury in the performance of duty, as alleged, but the employee’s statements
must be consistent with surrounding facts and circumstances and his or her subsequent course of
action.9 The employee has not met her burden of proof of establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether fact of injury has been established. An employee’s statement
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.10

3

C.B., Docket No. 18-0071 (issued May 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (issued 2007); Joe D. Cameron, 41 ECAB 153 (1989).
4
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

C.B., supra note 3; K.M., Docket No. 15-1660 (issued September 16, 2016); Delores C. Ellyett, 41 ECAB
992 (1990).
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7
C.B., supra note 3; D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB
1143 (1989).
8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

D.R., Docket No. 19-0072 (issued June 24, 2019); T.M., Docket No. 17-1194 (issued February 4, 2019).

10

M.S., Docket No. 18-0059 (issued June 12, 2019); D.B., 58 ECAB 464, 466-67 (2007).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on May 8, 2018, as alleged.
Appellant has not established the factual component of her claim as she failed to explain
how and when the claimed injury occurred. On her Form CA-1 she alleged that she sustained an
injury to her right knee in the performance of duty on May 8, 2018 when she performed lunges in
the employing establishment’s gymnasium during her scheduled work shift. In a development
letter dated August 7, 2018, OWCP advised appellant of the need for additional factual information
and provided a questionnaire for her completion. In response, appellant submitted physical therapy
treatment notes and copies of medical documents previously of record. However, she did not
complete and return the questionnaire.11
In support of her claim, appellant submitted medical reports from Dr. Olson dated from
May 9 to July 10, 2018 relating that she had felt her knee crack while performing lunges at the
employing establishment’s gymnasium on May 8, 2018. The Board finds that these medical
reports are insufficiently detailed to meet her burden of proof to establish the factual basis of her
claim.
As appellant has not responded to the request for factual information, the Board finds that
the record lacks sufficient factual evidence to establish specific details of how the claimed injury
occurred.12
The Board notes that, because appellant failed to establish the first component of fact of
injury, it is unnecessary to discuss whether she submitted medical evidence sufficient to establish
that a medical condition existed and whether the condition was causally related to the employment
factors as alleged.13
On appeal appellant contends that the employing establishment encouraged security guards
to attend the gymnasium to maintain physical fitness and agility required for the position. As set
forth above, she failed to submit sufficient factual evidence to establish that the claimed May 8,
2018 injury occurred as alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

Id.

12
Id., John R. Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988); Martha G. List, 26 ECAB
200 (1974).
13

M.S., supra note 10; see R.L., Docket No. 17-1670 (issued December 14, 2018); Dennis M. Mascarenas, 49
ECAB 215, 218 (1997) (as appellant failed to establish that the claimed event occurred as alleged, it is unnecessary to
discuss the probative value of medical evidence).

4

LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,14 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written application
for reconsideration, including all supporting documents, sets forth arguments and contains
evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”15
Section 10.608(b) provides that any application for review of the merits of the claim which
does not meet at least one of the requirements listed in section 10.606(b) will be denied by OWCP
without review of the merits of the claim.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant’s timely request for reconsideration did not show that OWCP erroneously
applied or interpreted a specific point of law, or advance a new and relevant legal argument not
previously considered by OWCP. Consequently, she was not entitled to a review of the merits
based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
The chart notes, imaging studies, and physical therapy treatment notes submitted on
reconsideration are irrelevant to the underlying merit issue of whether appellant established that
the claimed injury occurred at the time, place, and in the manner alleged. The submission of
evidence or argument which does not address the particular issue involved does not constitute a
basis for reopening a case.17 Additionally, the copies of evidence previously submitted would not
require reopening appellant’s case for merit review as the Board has held that the submission of
evidence or argument which repeats or duplicates evidence or argument already in the case record

14

Id. at § 8128(a).

15

20 C.F.R. § 10.606(b).

16

Id. at § 10.608.

17
M.B., Docket No. 17-1980 (issued May 14,2019); see E.G., Docket No. 18-0270 (issued August 24, 2018);
Eugene F. Butler, 36 ECAB 393, 398 (1984).

5

does not constitute a basis for reopening the case.18 Thus, appellant is not entitled to a review of
the merits of her claim based on the third above-noted requirement under section 10.606(b)(3).19
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on May 8, 2018, as alleged. The Board further finds that OWCP properly
denied her request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2019 and September 10, 2018
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

A.D., Docket No. 18-0497 (issued July 25, 2018); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

19

See H.H., Docket No. 18-1660 (issued March 14, 2019).

6

